DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the application for patent received on 28 September 2018. Claims 1-16 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,785,813 to Smith et al. (‘813 hereafter) in view of United States Patent 6,517, 680 to Freudland et al. (‘680 hereafter).
Regarding claim 1, ‘813 teaches a sheet manufacturing apparatus comprising: a first material supply device that supplies a first material containing fiber (FIG 1 “long fiber”); a second material supply device that supplies a second material containing fiber with an average fiber length shorter than the average fiber length of the first material (FIG 1 item “short fiber”); and. ‘813 does not teach a controller.
In the same field of endeavor, papermaking, ‘680 teaches a controller configured to control operation of the first material supply device and second material supply device (FIG 1 item 4) for the benefit of controlling the quality of paper products incorporating recycled process material.
Regarding claim 2, ‘680 teaches the sheet manufacturing apparatus wherein: the controller has a first mode in which the first material is supplied from the first material supply device, and a second mode in which the second material is supplied from the second material supply device, and selects either the first mode or the second mode (C4L47-C4L57) for the reasons stated above.
Regarding claim 3, ‘680 teaches the sheet manufacturing apparatus wherein: the controller has a third mode including a first state in which the first material is supplied from the first material supply device, and a second state in which the second material is supplied from the second material supply device, and supplies material from both the first material supply device and the second material supply device (C4L47-C4L57) for the reasons stated above.
Regarding claim 4, ‘680 teaches the sheet manufacturing apparatus wherein: the controller determines the operating mode according to the stiffness of the manufactured sheets (C4L47-C4L57) for the reasons stated above.
Regarding claim 5, ‘680 teaches the sheet manufacturing apparatus wherein: in the third mode, the controller repeatedly alternates between the first state and second state (C4L47-C4L57) for the reasons stated above.
Regarding claim 6, ‘680 teaches the sheet manufacturing apparatus wherein: in the third mode, the controller can adjust a first supply volume of the first material in the first state, and a second supply volume of the second material in the second state (C4L47-C4L57).
Regarding claim 7, ‘680 teaches the sheet manufacturing apparatus wherein: the controller determines the first supply volume and the second supply volume according to the stiffness of the manufactured sheets (C4L47-C4L57) for the reasons stated above.
Regarding claim 8, ‘680 teaches the sheet manufacturing apparatus wherein: in the third mode, the controller can adjust the timing when the first material is supplied in the first state, and the timing when the second material is supplied in the second state, based on the average fiber length of the first material and the average fiber length of the second material (C4L47-C4L57) for the reasons stated above.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘813 in view of ‘680 as applied to claim 8 above, and further in view of U.S. Patent Application Publication 2016/0168795 to Shigeo Fujita (‘795 hereafter).
Regarding claim 9, ‘680 teaches controlling the supply of the feed material. However, the above applied prior art does not teach a feed of sheet material.
In the same field of endeavor, papermaking, ‘795 teaches the sheet manufacturing apparatus wherein: the first material and second material are sheet materials (Paragraph 0082) for the benefit of recycling used paper material. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘813 in view of ‘680 with thos of ‘795 for the benefit of controlling the quality of recycled paper product.
Regarding claim 10, ‘’795 teaches the sheet manufacturing apparatus described in claim 9, further comprising: a defibrator configured to defibrate the sheet material (FIG 1 item 20) for the reasons stated above.
Claims 11-14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘813 in view of ‘680 as applied to claim 1 above, and further in view of United States Patent 6,247,861 to Geoff Wotton (‘861 hereafter).
Regarding claim 11, ‘813 in view of ‘680 does not teach a sheet deformation detector. In the related art of paper handling, ‘861 teaches the sheet manufacturing apparatus further comprising: a space that allows deformation of the sheet material (FIG 3 item 55); a detector configured to detect deformation of the sheet material in the space (FIG 3 item 59); and an evaluator configured to determine the stiffness of the sheet material based on the detection result of the detector (FIG 3 item 43) for the benefit of determining the thickness of the paper so as to better handle it. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the previous prior art combination with those of ‘861 for the benefit on controlling the thickness of the paper.
Regarding claim 12, ‘861 teaches the sheet manufacturing apparatus wherein: the detector is an optical device configured to measure a length of deformation of the sheet material (FIG 3 item 59) for the reasons stated above.
Regarding claim 13, ‘861 teaches the sheet manufacturing apparatus wherein: the detector detects deformation resulting from the sheet material sagging due to the weight of the sheet material (FIG 6) for the reasons stated above.
Examiner’s note: as originally filed, claim 13 depends from claim 1. The examiner believes this is a typographical error and that claim 13 should properly depend from claim 11 and has regarded it as such. If not corrected by amendment, claim 13 will be rejected under 35 USC 112 for improper antecedent basis for the limitation of a detector.
Regarding claim 14, ‘861 teaches the sheet manufacturing apparatus further comprising: a reporting device configured to report the detection result of the detector (FIG 3 item 69) for the reasons stated above.
Regarding claim 16, ‘861 teaches the sheet manufacturing apparatus described in claim 11, further comprising: a controller configured to adjust an operating condition of the sheet manufacturing apparatus based on the detection result of the detector (C4L50-C4L60) for the reasons stated above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘813 in view of ‘680 in view of ‘861 as applied to claim 11 above, and further in view of U.S. Patent Application Publication 2008/0267644 to Reiji Murakami (‘644 hereafter).
Regarding claim 15, the previous prior art combination does not teach paper sorting. In the related art of paper handling, ‘644 teaches the sheet manufacturing apparatus further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743